Citation Nr: 9914538	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

Entitlement to a disability evaluation in excess of 30 
percent for bicipital tendinitis of the left shoulder, with 
partial adhesive capsulitis.

Entitlement to a disability evaluation in excess of 20 
percent for impingement syndrome of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1979 and from May 1983 to July 1991.

This appeal stems from an April 1993 rating decision of the 
RO that assigned a 10 percent disability evaluation for a 
right shoulder disability.  That rating decision had 
implemented a March 1993 RO hearing officer's decision 
granting service connection.  The veteran has also claimed 
that his service-connected left shoulder disability warrants 
a higher disability evaluation; this issue was addressed in a 
February 1996 statement of the case.  That issue is likewise 
properly on appeal.

The Board of Veterans' Appeals (Board) remanded this case in 
March 1997 for additional development, which included having 
an examination that was to examine the shoulders' pain on 
motion and other considerations as discussed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Following further 
development, the RO, in a rating action of January 1998, 
increased the rating for the left shoulder disability to 30 
percent and the right to 20 percent.  Both ratings were made 
effective on separation from service in 1991.  The Board 
finds that the RO effectively complied with the requirements 
of the remand, and that this case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Both of the veteran's service-connected shoulder 
disabilities are currently manifested by pain at the extremes 
of range of motion testing; there is some mild weakness, but 
strength has been consistently 5/5.

3.  Functional ability of shoulders, especially with overhead 
activities or lifting-type activities has been significantly 
impaired, but fatigability/incoordination of the shoulder 
joints, such as would impact the veteran's ability to work, 
has not been demonstrated.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation 
greater than 30 percent for bicipital tendinitis of the left 
shoulder, with partial adhesive capsulitis, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
Part 4, Diagnostic Code 5024-5201 (1998).

2.  The schedular criteria for a disability evaluation 
greater than 20 percent for impingement syndrome of the right 
shoulder are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.40, 4.45, Part 4, Diagnostic Code 5024-5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107; Stegall, supra.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the shoulder disabilities in question have 
been reviewed.  Nothing in the historical record suggests 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories pertaining thereto.

Service medical records reflect that the veteran is left-
handed.  In February 1986 he complained of having had right 
shoulder pain for two weeks.  The examiner indicated that a 
fracture to the right clavicle was to be ruled out, but 
indicated that another possible diagnosis was of an 
acromioclavicular separation.  The veteran was involved in a 
motor vehicle accident in December 1986.

The veteran was examined by the VA in September 1991, at 
which time it was reported that he injured his left shoulder 
in a motor vehicle accident in 1986.  He was diagnosed with 
bicipital tendinitis of the left shoulder, with secondary 
partial adhesive capsulitis.

The veteran was examined by the VA in April 1992 at which 
time bilateral impingement signs, times three, were found in 
the shoulders.  There was no appreciable weakness of the 
rotator cuff.  He had external rotation to 50 degrees 
bilaterally with his elbows at his sides.  Bilateral 
impingement syndrome with slight decreased range of motion on 
the left was diagnosed.

The veteran was examined by the VA in November 1992 with 
unchanged symptoms.  He had equal pain bilaterally with an 
inability to lift heavy objects due to pain posteriorly.  
Active forward flexion and active abduction were both to 150 
degrees bilaterally.  Internal rotation was to the T6 
vertebra bilaterally, and external rotation was 45 degrees 
bilaterally with no apprehension sign.

The veteran was examined by the VA in October 1995.  He 
complained of having chronic discomfort with both shoulders 
which he related to heavy physical activity from physical 
training in service.  Objectively, the right shoulder 
revealed mild-to-moderate tenderness over the anterior 
portion, centered around the biceps tendon.  There was 
positive impingement with forward elevation and internal 
rotation as well as with maximal forward elevation.  There 
was mild weakness with isolation of the supraspinatus.  The 
left shoulder revealed mild tenderness over the region of the 
biceps tendon.  There was pain with forward flexion and 
internal rotation in the anterior shoulder, mild pain with 
maximal forward elevation, and mild weakness of the 
supraspinatus on the left side as well.  Strength on internal 
and external rotation was within normal limits.  X-rays of 
the right shoulder revealed a subacromial space measuring 
approximately eight millimeters with some small 
calcifications on the under surface of the acromion.  The 
left shoulder, on x-ray, revealed no significant osteophyte 
formation in the subacromial region and no degenerative 
changes.  The diagnosis was of bilateral impingement of the 
shoulders with bilateral rotator cuff tendinitis, worse on 
the right side.

The veteran was examined by the VA in February 1996, at which 
time he indicated that he was a manager at a tree nursery.  
He complained that lifting over five pounds would cause a 
sharp shoulder pain.  Objectively, the left shoulder had a 
positive impingement sign; there was a questionable 
impingement sign on the right.  Strength was adequate.  He 
would write with the left hand, and would perform heavy work 
with the right arm.  He had full range of motion of his 
shoulders, with the left shoulder temporarily catching at 90 
degrees in forward flexion, and he had crepitus before 
reaching 180 degrees with facial grimace.  The diagnoses were 
right shoulder impingement, by history, with rotator cuff 
tendinitis, moderate; and left shoulder impingement with 
rotator cuff tendinitis, moderate.

An April 1997 VA outpatient treatment evaluation notes that 
the veteran was complaining of a "pinching" pain in his 
shoulders, left greater than right.  He would have problems 
raising the left arm above his head but once he did, the pain 
would be gone.  The left shoulder was found to have limited 
range of motion, with strength at 5/5 to rotation.  The right 
shoulder had full range of motion with minimal discomfort; 
strength was 5/5, and there were no sensation changes or 
deficits.  The shoulder pain was considered as probably 
secondary to trauma--permanent, with impingement.  Rotator 
cuff tendinitis was suspected.

Pursuant to the Board's remand, the veteran was examined by 
the VA in May 1997.  He indicated that he was taking 
ibuprofen three times per day.  Range of motion of the left 
shoulder was painful at the end of the range of motion in 
abduction.  Abduction was to 170 degrees bilaterally, forward 
flexion was to 180 degrees, external rotation was to 0 to 80 
degrees, shoulder internal rotation was 0 to 70 degrees, and 
the veteran was able to touch approximately to the T12 level 
bilaterally.  Impingement testing revealed pain on the 
anterior aspect of the shoulder bilaterally with abduction 
and external rotation, left side greater than right.  The 
crossover maneuver revealed some pain anteriorly at the 
shoulder.  Internal rotation and abduction also caused some 
impingement-type symptomatology bilaterally.  Neurologically, 
there was 5/5 motor strength throughout.  X-rays revealed 
that the acromioclavicular joint was narrowed on the left 
with moderate degenerative changes present bilaterally.  The 
impression was of chronic impingement syndrome bilaterally.  
The examiner concluded that with repeated use and flare-ups, 
functional ability of shoulder especially with overhead 
activities or lifting-type activities was significantly 
impaired.  It was noted that with repeated movement of the 
shoulders, the veteran did express pain, which would limit 
his range of motion directly in relation to the severity of 
the pain.  However, the examiner noted that even with the 
current impact of the shoulder disability the veteran was 
fully gainfully employed with a tree nursery company.  With 
increased symptomatology in direct relation to manual labor, 
the veteran would have difficulty in the future if the 
symptomatology were to increase.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's bicipital tendinitis of the left 
shoulder, with partial adhesive capsulitis, is currently 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. § Part 4, Diagnostic Code 5024-5201.  See 38 C.F.R. 
§ 4.27 (regarding the use of hyphenated diagnostic codes, 
i.e. in this case the veteran has as bilateral shoulder 
disabilities rated as tenosynovitis under Diagnostic Code 
5024 with limitation of motion of each shoulder rated under 
Diagnostic Code 5201).  The impingement syndrome of the right 
shoulder is rated as 20 percent disabling under that same 
diagnostic code--the level of impairment is essentially the 
same, but the higher rating is awarded for the left shoulder 
because the veteran is left handed.  This evaluation (for 
either shoulder) contemplates tenosynovitis, rated as 
arthritis on the basis of limitation of motion, with either 
arm being limited in its range of motion to midway between 
the side and shoulder level.  In order to be entitled to a 
higher evaluation for either shoulder, the veteran must 
demonstrate that motion in either arm is limited to 25 
degrees from the side.

In rating shoulder limitation of motion the Board must 
consider functional loss, such as due to pain and weakness.  
38 C.F.R. § 4.40.  The factors of disability that reduce 
normal excursion of the joints in different planes include 
movement that is more or less than normal, weakened movement, 
excess fatigability, incoordination and pain on movement.  
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Applying the applicable law and regulations to the particular 
facts of this case, it is apparent that an increased rating 
is not warranted for either shoulder.  Aside from such 
considerations as pain, weakness and fatigability, the 
evidence generally shows very little limitation of motion of 
the shoulders.  On that basis alone, the veteran would not be 
entitled to a higher evaluation.  When such factors are 
considered, however, the Board notes that the early evidence 
shows a change from there being no weakness to mild weakness 
in the joints in question.  Strength, however, has been 
consistently shown to be 5/5.  It does not appear, therefore, 
that there is much loss of functionality due to weakness--at 
best it is mild or minimal.  It cannot be concluded, 
therefore, that weakness limits the range of motion of either 
arm to 25 degrees from the side.

By October 1995 there was pain on motion which, at least at 
times, appeared at the extremes of the ranges of motion.  
Although the veteran has credibly complained of chronic pain 
in his shoulders, this pain has apparently not limited his 
range of motion until that motion has become extreme.  The 
February 1996 examination results show more clearly that 
there was some pain on motion at the extremes of movement.  
This pain at the end of the range of motion was again shown 
during the May 1997 examination.  The weight of the evidence, 
therefore, shows that the veteran's limitation of motion due 
to pain is generally confined to the extremes of motion, even 
though he otherwise does experience some pain.  On the basis 
of the ranges of motion reported, even considering pain, a 
higher rating is not in order since pain does not limit 
either arm to 25 degrees from the side.

While there may be "significant" impairment in the 
veteran's shoulders, at least with activities involving 
lifting and movement over the head, the most recent 
examination essentially indicated that whatever the veteran's 
problems with fatigability, he was able to be fully gainfully 
employed.  It was then indicated on that examination report 
that if the symptoms increased that he might have a problem 
in the future with his job.  The clear implication of these 
findings is that the veteran's symptoms do not represent the 
maximum that could be awarded under the schedule--i.e. the 
next highest rating for each shoulder under Diagnostic Code 
5025-5201.  For that, he would need to show additional 
decreased range of motion due, perhaps due to the factors as 
noted in 38 C.F.R. §§ 4.40 and 4.45.

The record is also negative for incoordination, more-than-
normal movement or less-than-normal movement (other than 
already discussed in the range of motion findings) being 
present due to the service-connected disabilities.  Thus a 
higher evaluation cannot be awarded on the basis that such 
factors interfering with normal range of motion of either 
joint.

The Board also notes that the shoulders have recently shown 
evidence of degenerative changes.  This, however, does not 
entitle him to a higher rating since--assuming arguendo that 
this is part of the service-connected condition--it would 
rated upon limitation of motion.  He would also not be 
entitled to a separate rating since his current evaluation is 
already rated as arthritis would be.  See 38 C.F.R. § 4.14, 
Part 4, Diagnostic Code 5010; compare VAOPGCPREC 9-98 (a 
separate evaluation may be appropriate when a knee is 
service-connected for instability under Diagnostic Code 5257 
when arthritis is shown with limitation of motion).

For the foregoing reasons, a higher evaluation is not in 
order for either shoulder.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effect they may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  The Board finds that in this case the 
disability picture is not so exceptional or unusual so as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the service-connected 
shoulder disabilities have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  To the contrary, the veteran 
has been shown to be fully employed and has been treated for 
his shoulders on an outpatient basis.  The criteria for an 
evaluation greater than that assigned have not been met or 
approximated as explained above.  38 C.F.R. § 4.7.

The evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.

ORDER

Entitlement to a disability evaluation greater than 30 
percent for bicipital tendinitis of the left shoulder, with 
partial adhesive capsulitis, is denied.

Entitlement to a disability evaluation greater than 20 
percent for impingement syndrome of the right shoulder is 
denied.



_________________________________
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals




 



